Cynar, J.
(dissenting). I believe the trial court did not abuse its discretion in exercising its equitable powers to permit defendant Georgia Gay Velger to redeem her house from plaintiffs by tendering the sum of $49,667.94 and assuming plaintiffs’ underlying mortgage liability. Plaintiffs received everything they were entitled to by way of payment under the land contract.
I would affirm.
Addendum
On March 9, 1982, the following order was entered in this case. — Reporter.
This matter having come before this Court on defendants-appellees’ application to rehear the appeal in the above-captioned cause, and an answer to said application having been filed by plaintiffs-appellants, and due consideration thereof having been had by the Court,
It is now ordered, therefore, that this Court’s opinion of November 30, 1981, be and the same is hereby vacated.
It is ordered further that the July 15, 1980 decision of the Macomb County Circuit Court be and the same is hereby affirmed for the reason that this Court is persuaded that the fact that this was a land contract to be paid down to a mortgage distinguishes it from the usual land contract transaction contemplated by MCL 600.3140; MSA 27A.3140. Hence, this Court finds this to be the "some unusual circumstances or additional considerations not within the ambit of the statute” referred to in Gordon Grossman Building Co v Elliott, 382 Mich 596; 171 NW2d 441 (1969), wherein the Supreme Court indicated that under certain circumstances the court is justified in relieving a defendant from the literal operation of the statute.
This Court retains no further jurisdiction.
Judge Gage would deny the application for rehearing.